DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 (Figure 4) in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the ground(s) that the Species election is not necessary as there is no undue burden on the examiner as the species are sufficiently related.  This is not found persuasive because the various species embody different characteristics that while embody the same general scope do not effectively overlap, and would require different searches into different fields of art to find different prior art to read on each embodiment as disclosed as the specific design and construction of each is expressly different than each other.  Specifically Figures 3-7 recite different geometries for which different prior art would be required as the claim language as presented would not allow the same prior art to read on multiple embodiments as claimed.  This construction would cause different art, or different embodiments within art to read on the different species.  The requirement is still deemed proper and is therefore made FINAL.  Should a generic claim be found allowable the applicant will be notified and the option of rejoining withdrawn claims presented.
Applicant has elected Claims 1-6,9-10,14-20 in Species election.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “which wall region  is arranged in the connecting region  and is situated opposite the valve body  in the closed position, is configured to be optimized in terms of flow to increase, during operation of the valve arrangement , a rate of flow” where it is unclear what this is being compared to, ie what it is optimized compared to.
Claim 14 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “or wherein an extent of the wall region  in the height direction  directly below the base section  of the valve body , viewed in the closed position, approaches zero or is zero” where it is unclear how the wall height can approach zero or be zero as the wall is positively recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-4,9-10,16-17,19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9556786 to Marques.
As to claim 1, Marques discloses A valve arrangement  for a multi-channel turbine , comprising: a housing section (Fig 12) with a first volute (1222-2), with a second volute (1222-1) and with a connecting region  between the first volute  and the second volute (1250 region labeled by unidentified in spec as 1230); a valve body  for closing off the connecting region  in a closed position of the valve body (1250); wherein a wall region (1217) of the housing section , which wall region  is arranged in the connecting region  and is situated opposite the valve body  in the closed position, is configured to be optimized in terms of flow to increase, during operation of the valve arrangement , a rate of flow transfer of exhaust gas between the first volute  and the second volute  in an open position of the valve body (inherent when the valve opens the flow will increase between the volutes Col 14, Line 54-Col 15 line 8).
As to claim 3, Marques discloses the housing section  has a separating wall  between the first volute  and the second volute (1215), and the connecting region  is in the form of a cutout in the separating wall (1217), and wherein the wall region  is a section of the separating wall  and has an outer contour (Fig 12).
As to claim 4, Marques discloses a first cross-sectional plane (Y perspective below) is spanned by a length direction  of the separating wall  and a height direction  of the separating wall , a second cross-sectional plane (Plane of perspective as viewed in Fig 12) is spanned by a thickness direction  of the separating wall  and the height direction , and a third cross-sectional plane (Z, perspective below) is spanned by the thickness direction  and the length direction (3 planes of perspective X,Y Z as viewed in Figure 12 where the perspective of Figure 12 is  X perspective, a view of Fig 12 from the side is Y perspective, and a view top down of Figure 12 is Z perspective).
As to claim 9, Marques discloses wherein, in the second cross-sectional plane (Fig 12 perspective) and/or the third cross-sectional plane (E3), the outer contour  has two straight sections (vertically oriented sections immediately adjacent 1217 tapered) in the height direction  and a transition section  situated therebetween (1217 region), wherein the transition section  is situated opposite the valve body  in the closed position (Fig 12).
As to claim 10, Marques discloses the straight sections  are formed to be substantially parallel to one another; or wherein the straight sections run obliquely toward one another in the direction of the transition section (left and right walls of 1217).
As to claim 16, Marques discloses the housing section  has a bypass opening , and the valve arrangement  is designed for regulation of the bypass opening (Fig 12, Abs).
As to claim 17, Marques discloses the valve body  is designed to close off, in the closed position, both the bypass opening  and the connecting region (Abs, Fig 12).
As to claim 19, Marques discloses A multi-channel turbine  for a supercharging device, comprising: a turbine wheel ; and a turbine housing ; characterized by a valve arrangement  as claimed in claim 1, wherein the housing section  is formed as part of the turbine housing (Abs, Fig 12).
As to claim 20, Marques discloses A supercharging device for an internal combustion engine, comprising: a compressor  and a multi-channel turbine  as claimed in claim 19, wherein the multi-channel turbine  is coupled rotatably to the compressor (Abs, Fig 12).

Claims 1,2 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20160053676 to Ge.
As to claim 1, Ge discloses A valve arrangement  for a multi-channel turbine , comprising: a housing section  with a first volute (36), with a second volute (38) and with a connecting region  between the first volute  and the second volute (68, Fig 3); a valve body  for closing off the connecting region  in a closed position of the valve body (74, closes off 68 from 38) ; wherein a wall region  of the housing section , which wall region (wall as shown between 38/36 Fig 3) is arranged in the connecting region  and is situated opposite the valve body  in the closed position, is configured to be optimized in terms of flow to increase, during operation of the valve arrangement , a rate of flow transfer of exhaust gas between the first volute  and the second volute  in an open position of the valve body (inherent when the valve opens the flow will increase between the volutes; Abs).
As to claim 2, Ge discloses the wall region  is formed to be at least partially rounded in order to increase the rate of flow transfer (Fig 3, wall region between 38/36 Fig 3 has rounded sides).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent 9556786 to Marques as applied to claim 4 above.
As to claim 14,15, Marques discloses substantially all the limitations of the claim(s) except for an extent of the wall region  in the height direction  directly below the base section  of the valve body , viewed in the closed position, lies in the range from 1 mm to 30 mm; or wherein an extent of the wall region  in the height direction  directly below the base section  of the valve body , viewed in the closed position, approaches zero or is zero.  It would have been an obvious matter of design choice to an extent of the wall region  in the height direction  directly below the base section  of the valve body , viewed in the closed position, lies in the range from 1 mm to 30 mm or further 5mm to 25mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 5-6,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746